                Case 1:20-cv-06985-LTS-SLC Document 51-3 Filed 12/11/20 Page 1 of 4

                                                                                           jg) 1 g
                                                                                Careers Contsct Us
pw&      Ast
                                                                                       1




                    iat




 Auditor Menu
 Auditor Home
 Email

 Secure File Transfer
 Time Tracking
                  Case 1:20-cv-06985-LTS-SLC Document 51-3 Filed 12/11/20 Page 2 of 4


                                                                                              (J L Q
                                                                                   Careers Contact
                                                                                          l
                                                                                                     Us




        l-z'ivAGonline
  E




        Welcome Kenneth Curfy (172)
        Doyou wish to Logou!

        Change Yaur Password?




Auditor Menu

Auditor Home
Email

Secure   File   Transfer
Time Trackin:
                  Case 1:20-cv-06985-LTS-SLC Document 51-3 Filed 12/11/20 Page 3 of 4

                                                                                                  (3' Q:
                                                                                                   .
                                                                                                       .   :

                                                                                                               Q
                                                                                     Careers Contact
                                                                                              l
                                                                                                               Us




                                                                              Session expires at: 12:25 PM




                                     Submitted Time Details:
Auditor Menu
Auditor Home
Email
Secure   File   Transfer
Time Tracking

                                                                                         Total
                     Case 1:20-cv-06985-LTS-SLC Document 51-3 Filed 12/11/20 Page 4 of 4

                                                                                                 Dn   L Q
                             E:::                                                    Careers Conhact t-ls
                                                                                             l




P'-CQG      Assciatq
                 (




  Auditor Menu

  Auditor Home                                     Time


  Email
  Secure   File   Transfer

  Time Tracking
